        Case 1:17-cr-00357-LAK Document 475 Filed 08/24/20 Page 1 of 1




                                                   August 24, 2020

BY ECF

Honorable Lewis A. Kaplan
United States District Judge
500 Pearl Street
New York, New York 10007

Re:   United States v. David Blaszczak,
      17 Cr. 357 (LAK)

Dear Judge Kaplan:

      We write on behalf of David Blaszczak to request permission for him go on a
family trip to the Western District of North Carolina. Specifically, Mr. Blaszczak
proposes to leave his home in South Carolina on August 29 and to return on
September 2. Neither the government nor Pretrial Services in South Carolina has
any objection to this application.
                                                    Respectfully submitted,

                                                   /s/
                                                   David E. Patton
                                                   Clay H. Kaminsky

CC:   AUSAs Ian McGinley and Joshua Naftalis
      USPSO Paige Mathias (by email)
